Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered November 10, 1994, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree, rape in the third degree, and sodomy in the third degree, and sentencing him to concurrent terms of 3 to 9 years, 3 to 9 years, 1 to 3 years and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s request for new assigned counsel was properly denied, since defendant failed to establish good cause for such substitution (People v Sides, 75 NY2d 822). His decision to proceed pro se was knowing, voluntary and intelligent after proper inquiry by the court. Nothing in the record suggests that defendant was mentally incapacitated.
Defendant’s guilt of first-degree rape and first-degree sodomy was based on legally sufficient evidence and the verdict was not against the weight of the evidence. There was ample evidence that defendant forcibly compelled the complainant to engage in sexual relations with him.
The court did not abuse its discretion in limiting cross-examination (Delaware v Van Arsdall, 475 US 673, 679; People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846).
We have considered defendant’s remaining arguments, including those contained in his pro se supplemental brief, and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.